Citation Nr: 0504716	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-25 036A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Veteran represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in Roanoke, Virginia has 
processed the appeal since that time.  This case was remanded 
by the Board in June 2004 to afford the veteran her requested 
travel Board hearing.  She thereafter testified before the 
undersigned at a hearing held at the RO in August 2004.

Although the issues of entitlement to service connection for 
a bilateral eye disorder and for tuberculosis were developed 
for appellate review, at her August 2004 hearing the veteran 
withdrew her appeal of both issues.  See 38 C.F.R. 
§ 20.204(b) (2004).  Compare Kalman v. Principi, 18 Vet. App. 
522 (2004).

At her August 2004 hearing, the veteran testified that her 
right hip symptoms were likely a component of her service-
connected low back disorder or the residuals of bilateral 
lipoma removal (rather than a separately ratable disorder), 
and therefore should be considered when evaluating those 
disorders.  As she intended by her testimony to raise the 
issues of entitlement to increased ratings for a low back 
disability and for the residuals of a bilateral lipoma 
removal, those issues are referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran does not have a right hip disability.






CONCLUSION OF LAW

The veteran does not have right hip disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was specifically advised by VA, via a November 
2001 correspondence, of the information and evidence 
necessary to substantiate her claim, and of what evidence VA 
would obtain on her behalf and of what evidence she was 
responsible for submitting.  The November 2001 correspondence 
also suggested submitting any relevant evidence in her 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Thereafter, a July 2002 rating decision denied entitlement to 
service connection for right hip disability, and she was 
provided with a statement of the case in August 2003 which 
notified her of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

The Board notes that following an October 2003 VA examination 
which included findings regarding her right hip, the veteran 
was not issued a supplemental statement of the case.  She was 
apprised, however, in a January 2004 rating decision of the 
relevant findings in the examination report as they pertained 
to the right hip, and the rating decision considered the 
right hip findings in determining the proper rating 
assignable her service-connected low back disorder.  The 
Board points out that the veteran herself largely describes 
her hip complaints as no more than a component of her low 
back disorder (or as a component of the service-connected 
residuals of bilateral lipoma removal) rather than as a 
separately ratable disorder, and that in August 2004 she 
waived any right to have newly submitted evidence first 
reviewed by the RO.  The Board therefore finds that further 
delay of the appellate process for the purpose of issuing the 
veteran a supplemental statement of the case is not 
warranted.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate her claim.  Moreover, and as 
noted above, the November 2001 correspondence notified the 
veteran as to which evidence would be obtained by her and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that she is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
relevant evidence of record includes service medical records, 
and private medical records for August 1993 to June 2003 
(including from Charlottesville Orthopaedics Spine and Sports 
Medicine, Greenbrier Family Chiropractic, Martha Jefferson 
Hospital, Sentara Hampton General Hospital, Tidewater 
Orthopaedic Associates, Tidewater Physical Therapy, and the 
University of Virginia Health System, as well as from Drs. J. 
Clark and T. Duffield).

The record also reflects that the veteran was afforded VA 
examinations in connection with her claim in December 2001 
and October 2003.  At the veteran's August 2004 hearing, her 
representative requested that the Board obtain an opinion 
from an independent medical expert (IME) to determine whether 
the veteran's right hip pain is secondary to her low back 
disorder, or to the residuals of a bilateral lipoma removal.  
The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).  
In this case, the matter at issue is not of considerable 
complexity.  Further, adequate opinions, which address the 
matter at hand, have been rendered by VA examiners.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records, which include contemporaneous 
records from private medical facilities from August 1993 to 
January 2001, show that the veteran complained of right hip 
pain on a number of occasions.  In June 1983 she reported a 
two-year history of hip pain; X-ray studies of the hips were 
negative for any abnormalities.  When examined for hip pain 
in 1995 she was found to have lipomas in the sacroiliac 
region.  She again reported experiencing right hip pain after 
the lipomas were removed in December 1995 and January 1996.  
In January 1998, she was involved in a motor vehicle 
accident, following which she reported experiencing bilateral 
hip pain; diagnostic studies were negative for any right hip 
abnormalities.  In December 1998 she reported injuring her 
right hip in 1997 while running; in light of a negative 
workup, the examining physician suggested involvement of the 
back in the hip complaints.  At a January 1999 periodic 
examination her right hip complaints were attributed to 
bursitis, and she later underwent right sacroiliac injections 
to relieve what her treating physicians believed was 
trochanteric bursitis and rectus femoris tendonitis.  In 
October 1999, she complained of low back pain radiating into 
her anterior right thigh region, and the service records show 
she was treated for degenerative disc disease of the 
thoracolumbar spine; a Magnetic Resonance Imaging study of 
her lower back disclosed the absence of any disc herniation 
or lumbar stenosis, but her pain was thought to possibly be 
radicular.  In August 2000 she was placed on a permanent 
profile on account of right hip pain.  The report of the 
veteran's retirement examination documents complaints of 
bilateral hip pain and bursitis; the examiner diagnosed 
bilateral hip pain and sacroiliitis/radiculitis.  

On file are post-service private medical records from January 
2002 to June 2003 which document treatment for degenerative 
disc disease of the lower spine, and record the veteran's 
complaints of right back, hip and leg pain.  A May 2003 entry 
notes that recent X-ray studies of the right hip were 
unremarkable.  Diagnostic testing in June 2003 revealed no 
spinal stenosis or herniated nucleus pulposus of the lower 
spine, although facet arthrosis was present.

The veteran was afforded a VA orthopedic examination in 
December 2001, at which time she described her right hip pain 
as pelvic/sacroiliac discomfort following the removal of her 
lipomas.  She indicated that since the removal of the 
lipomas, she had experienced pain, sensitivity and electric 
shock distribution to her gluteal muscles.  She also reported 
that she injured her right hip once while running.  The 
veteran denied any radiating pain from her lower back 
disorder.  Physical examination of the right hip was negative 
for any identified abnormalities, and X-ray studies of the 
hip demonstrated well-preserved joint space without 
narrowing, osteophyte production, or osseous or soft tissue 
abnormalities.  X-ray studies of the lumbar spine showed mild 
degenerative disc disease.  The examiner diagnosed a cluneal 
nerve injury with an associated neuroma bilaterally, but he 
did not diagnose any right hip disorder.

On VA general medical examination in December 2001, the 
veteran reported experiencing right hip problems following 
the removal of a lipoma, as well as right hip pain after an 
injury in 1997.  Physical examination of the hips was normal, 
other than for the presence of pain with lying down.  No 
diagnosis of a right hip disability was rendered.

The veteran was afforded a VA examination in October 2003, at 
which time she reported experiencing lower back and right hip 
pain, and indicated that the hip pain was radiating from the 
lower back.  Physical examination of the right hip 
demonstrated normal range of motion, but the motion produced 
pain in the lower back.  X-ray studies of the right hip were 
described as normal, although some pelvic obliquity was 
present.  Mild degenerative disc disease and degenerative 
joint disease of the lumbar spine was evident.  The examiner 
determined that the veteran had signs and symptoms compatible 
with a right sacroiliac joint dysfunction, but had a normal 
right hip without any underlying pathology.  The examiner 
concluded that the veteran's right hip complaints represented 
referred pain, noting that the veteran had underlying 
degenerative disc disease.

In several statements on file, and at her August 2004 
hearing, the veteran contends that her claimed right hip 
disorder actually represents pain radiating either from her 
service-connected lower spine disorder or from the area 
involved in the lipoma excisions, although she also indicates 
that she injured the hip while running in 1997.  She states 
that a private physician told her the pain was a neurological 
component of the back disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disability which 
is aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although service medical records show treatment on numerous 
occasions for complaints of right hip pain that was at one 
point thought to represent bursitis, diagnostic studies were 
consistently negative for any evidence of an underlying right 
hip pathology to account for the veteran's complaints, and 
the report of her retirement examination does not attribute 
her right hip complaints to any diagnosed disorder.  Post-
service medical records also document complaints of right hip 
pain with normal diagnostic studies of the joint.  Physical 
examination and diagnostic studies of the right hip on VA 
examinations in December 2001 were normal, and no right hip 
disorder was diagnosed.  When the veteran was examined in 
October 2003, physical evaluation of the hip was again 
normal, and the examiner concluded that the veteran's right 
hip complaints were not attributable to any underlying right 
hip pathology, but rather represented referred pain 
(presumably from the degenerative changes affecting the 
veteran's lower back).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has had occasion to discuss what 
constitutes a disability.  The Court held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  In this case, the competent evidence of record 
indicates that the veteran's right hip pain is referred pain 
from another source, and none of the post-service medical 
evidence on file suggests that she otherwise has an 
underlying and independent right hip disability.  The Board 
notes that the veteran largely agrees that the hip pain is 
referred pain from either her lower back or sacroiliac 
region, and that she does not have an actual right hip 
disability.

In short, there is no competent evidence of a right hip 
disability.  In the absence of such evidence of the existence 
of a right hip disability, the claim must be denied.  See 
Rabideau, supra.  

The Board acknowledges that the veteran believes her right 
hip complaints represent a neurological component of one of 
two service-connected disorders.  As indicated in the 
Introduction, the Board is referring to the RO the issues of 
entitlement to increased disability ratings for the 
referenced service-connected disorders.  


ORDER

Entitlement to service connection for right hip disability is 
denied.





	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


